[Cite as Buroker v. Pratt Industries, Inc., 2020-Ohio-2845.]


                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

William K. Buroker,                                   :

                 Plaintiff-Appellant,                 :
                                                                      No. 19AP-383
v.                                                    :           (C.P.C. No. 18CV-4383)

Pratt Industries, Inc., et al.,                       :        (REGULAR CALENDAR)

                 Defendants-Appellees.                :



                                            D E C I S I O N

                                        Rendered on May 7, 2020


                 On brief: Robert W. Kerpsack Co., LPA, and Robert W.
                 Kerpsack, for appellant. Argued: Robert W. Kerpsack.

                 On brief: Plunkett Cooney, P.C., Christina L. Corl and
                 Daniel J. Hurley, for appellees Pratt (Corrugated Logistics),
                 LLC, and Pratt (Jett Corr), Inc. Argued: Daniel J. Hurley.

                 On brief: Hannah, Campbell & Powell, LLP, Kenneth A.
                 Calderone, and R. Brian Borla, for appellees Turmoil
                 Trucking LLC, and Dwayne A. Snyder. Argued: R. Brian
                 Borla.

                  APPEAL from the Franklin County Court of Common Pleas

BRUNNER, J.
        {¶ 1} Plaintiff-appellant, William K. Buroker, appeals from a judgment of the
Franklin County Court of Common Pleas entered on June 14, 2019, in favor of defendants-
appellees, Pratt Corrugated Logistics, LLC ("Pratt (Corrugated Logistics)"), Pratt Jett Corr,
Inc. ("Pratt (Jett Corr)"), Turmoil Trucking, LLC ("Turmoil"), and Dwayne A. Snyder
("Snyder") (hereafter referred to collectively as "appellees"). In its decision, the trial court
granted appellees' motions to strike affidavits submitted on behalf of Buroker and granted
appellees' motions for summary judgment on Buroker's claims against them. For the
reasons that follow, we reverse and remand this matter for trial.
No. 19AP-383                                                                                          2


I. FACTS AND PROCEDURAL BACKGROUND
      A. Overview
          {¶ 2} This matter arises from a one-vehicle accident of a tractor-trailer commercial
vehicle that occurred on May 26, 2016 on State Route 83 in Chatham Township, Medina
County, Ohio. Buroker was the owner, operator, and sole occupant of the semi-truck that
was pulling the trailer when it went off State Route 83 into a ditch, which resulted in the
semi-truck and the trailer being turned over. Buroker had picked up the pre-loaded trailer
at Pratt Industries, Inc.'s ("Pratt Industries")1 facility in Springfield, Ohio and was in route
to a delivery location in Avon, Ohio when the accident occurred, approximately two and
one-half hours after he had left Pratt's Springfield facility. At the time of the accident,
Buroker had a commercial driver's license ("CDL") and was a self-employed truck driver
under the name Buroker Trucking. He was not working pursuant to any lease agreement.
          {¶ 3} Buroker filed the underlying negligence action against multiple parties on
May 23, 2018, seeking compensatory damages for personal injuries and property losses
incurred in the accident. Buroker's theory of liability is that an employee at Pratt Industries'
Springfield facility had failed to lock the pins in the rear tandem axle of the trailer before he
hooked up to the trailer and that it was this failure that caused the accident.
      B. Facts
          {¶ 4} Pratt Industries is the parent company of Pratt (Corrugated Logistics). Pratt
(Jett Corr) owns and operates a box plant under the Pratt Industries name in Springfield,
Ohio. Pratt (Jett Corr) contracts with Pratt (Corrugated Logistics) to haul its corrugated
boxes to Pratt (Jett Corr)'s customers.                     Pratt (Corrugated Logistics) sometimes
subcontracts hauling jobs to Turmoil, which is owned by Snyder.
          {¶ 5} In the underlying matter, Turmoil was scheduled to haul 15 trailers pre-
loaded with corrugated boxes from Pratt Industries in Springfield, Ohio, to a company in
Avon, Ohio, on May 26, 2016. Because Turmoil did not have enough semi-trucks available
to do the hauling for Pratt (Jett Corr), Snyder contacted Buroker and offered him the job of
picking up one of the pre-loaded trailers and delivering the load to the company in Avon.
Snyder told Buroker he would be paid in full, with Turmoil and Snyder not receiving money
for hauling that trailer.


1   Buroker substituted appellee Pratt (Jett Corr) for Pratt Industries, Inc. as a party-defendant.
No. 19AP-383                                                                                 3


       {¶ 6}   On the date of the accident, Buroker drove his semi-truck to Pratt Industries
in Springfield where he met Snyder and received the bill of lading for the shipment he would
be hauling. Buroker testified at his deposition that he backed his semi-truck "up to the [pre-
loaded trailer], hooked up to it. Walked around, made sure the lights worked, kicked the
tires and we left." (Buroker Dep. at 44.) He testified that he never opened the trailer door
and looked inside because the trailer was sealed. Buroker further testified that, after
performing those tasks, he did not check the brakes or lift the hood. He testified that he
observed the locking handle on the axle pins before leaving the Pratt (Jett Corr) facility, but
he did not note whether the axle pin was in the up and locked position.
       {¶ 7} Buroker further testified at his deposition that he followed Snyder, who was
also driving a tractor trailer from the Pratt (Jett Corr) facility to the Columbus area, where
they became separated, with one of them driving north on Interstate 71, while the other
taking the west outerbelt, Interstate 270 north, to Interstate 71 north of Columbus. When
Buroker was on Interstate 71 north of Columbus, Snyder was nowhere in sight. When
Buroker exited Interstate 71 at State Route 83, he still had no sight of Snyder.
       {¶ 8} Approximately two and one-half hours after Buroker left Pratt Industries,
after traveling roughly 150 miles, the trailer went off the road into a ditch on State Route
83, at which point Buroker "laid the truck over" rather than cross the centerline of State
Route 83 into southbound traffic. (Buroker Dep. at 57.) Buroker stated that "[t]he trailer
steered itself into the ditch," and that "[i]t felt like it had to be a steering axle. All of a
sudden, my * * * trailer just starts going into the ditch and there wasn't no pulling out. I
tried." Id. at 58. Buroker testified that he had not noticed any swaying of the trailer before
that. He reiterated, "[i]t acted like it had a steering axle on the back. When it went off, it
went off. By the time I--when I looked in my rearview mirror, I didn't see nothing but trailer.
It was that fast." Id. at 59-60. Buroker believed the trailer behaved that way because "[t]he
trailer tandems weren't pinned. So that allows them things to move and it becomes like a
steering axle." Id. at 60. Buroker testified further:
               When I observed the trailer tandems, they were upside down
               on the road, okay. When I observed the rails that they slide on
               * * * [t]hey were intact. They weren't bent. They weren't
               nothing. So there was nothing holding that set of trailer
               tandems underneath that trailer other than the DOT bumper
               on the back.
No. 19AP-383                                                                                                 4


                 So in other words, when it hit the culvert, it knocked them
                 completely out of there. Now if they would have been pinned,
                 that couldn't have happened.
Id. at 113-14. Buroker stated he did not know who unlocked the pins but believes it was
whoever was "jockeying" the trailers at Pratt Industries' Springfield facility. Id. at 118.
        {¶ 9} On May 23, 2018, Buroker filed the underlying action against multiple
defendants,2 including Pratt Industries and its subsidiaries, Turmoil and Snyder, asserting
that the defendants' negligence in maintaining, equipping, and/or loading the trailer,3
proximately caused the accident. Buroker further alleges that, as a direct and proximate
result of the defendants' negligence, he incurred numerous injuries, including permanent
physical injuries, pain, suffering, emotional distress, loss of property, and permanent
impairment to his earning capacity. He sought judgment against the defendants, jointly
and severally, in amounts exceeding $25,000 on each of his claims, interests, the costs of
the underlying action, and any other relief the trial court deemed appropriate. Buroker
subsequently substituted Pratt (Jett Corr) for Pratt Industries, the parent company.
        {¶ 10} Buroker's deposition was taken on December 19, 2018. Buroker, on advice of
his counsel, waived his right to review the deposition transcript. The deposition of Roy
Kuhn, an employee of Pratt Industries, was taken on February 13, 2019. The transcripts of
those depositions were filed in the underlying matter.
        {¶ 11} On February 27, 2019, Snyder and Turmoil jointly filed a motion for
summary judgment to extinguish without a trial Buroker's claims against them, asserting
three defenses. First, they argued they were not liable under Buroker's theory that the
accident was the result of a Pratt Industries' Springfield facility yard jockey's failure to lock
the pins in the rear tandem axle of the trailer he was pulling because, at the time of the


2 Buroker voluntarily dismissed all defendants in the underlying matter except for appellees Pratt (Jett Corr),
Pratt (Corrugated Logistics), Turmoil , and Snyder.
3 Buroker alleges in paragraph five of the complaint that numerous defendants "negligently loaded, secured,

maintained, monitored, repaired, replaced, managed, designed, fabricated, manufactured, completed, kept,
tested, possessed, controlled, sold, assembled, worked, developed, delivered, provided, supplied, leased,
rented, distributed, prepared, blended, packaged, labeled, and/or other participated in the placing the cargo,
semi-trailer, and/or its component parts and accessories furnished to [Buroker] into the stream of commerce
so as to proximately cause a semi-tractor occupied by [Buroker] and pulling said cargo and semi-trailer to
overturn and crash." (May 23, 2018 Compl. at ¶ 5) Buroker alleges in paragraph eight of the complaint that
numerous defendants "negligently failed to prevent, intervene, warn, represent, protect, assist, and/or rescue
[Buroker] from foreseeable injuries from the aforementioned cargo loading and trailer defects, which were
latent, concealed, unsafe, and could not be discerned by the reasonable and ordinary observation by
[Buroker]." Id. at ¶ 8.
No. 19AP-383                                                                                 5


accident, neither Snyder nor any Turmoil employee had performed any yard jockeying at
the Pratt Industries' facility. They assert, therefore, there is no causal connection between
the conduct that allegedly gave rise to Buroker's injury and any conduct on the part of
Snyder or Turmoil.
       {¶ 12} Second, Snyder and Turmoil argued they were exempted by R.C. 2307.34(C),
stating:
              Furthermore, R.C. 2307.34(C) explicitly provides that "No
              motor carrier authorized by the public utilities commission to
              conduct operations in this state shall be liable in civil damages
              for any death, injury, or loss caused by a motor vehicle not
              owned by the motor carrier, unless the motor vehicle is being
              operated in the service of a motor carrier pursuant to a valid
              lease agreement at the time the injury or damage occurs." At
              the time of the accident, [Buroker] was operating a truck owned
              by him, and displaying Buroker Trucking LLC's DOT placard.
              By the plain language of the statute, [Buroker's] claim fails as a
              matter of law.
(Feb. 27, 2019 Turmoil's and Snyder's Mot. for Summ. Jgmt. at 1-2.)
       {¶ 13} Third, Snyder and Turmoil argue that, assuming the pins on the rear tandem
axle were in the unlocked position when Buroker picked up the trailer, "the hazard was
hidden and unknown to [Snyder and Turmoil]. Absent knowledge of the hazardous or
dangerous condition, [Snyder and Turmoil] cannot be found liable and [Buroker's] claim
fails as a matter of law." (Turmoil's and Snyder's Mot. for Summ. Jgmt. at 2.)
       {¶ 14} Snyder and Turmoil attached in support of the motion the affidavit of Snyder
and the transcripts of Buroker's and Kuhn's depositions.
       {¶ 15} Also on February 27, 2019, Pratt (Jett Corr) and Pratt (Corrugated Logistics)
jointly filed a motion for summary judgment for Buroker's claims against them. They
attached in support of their motion several exhibits, including (1) the transcript of Buroker's
deposition, (2) the affidavit of Brian Perry, the owner of a company that had inspected
and/or repaired commercial motor vehicles and equipment leased by Pratt Industries
and/or Pratt (Corrugated Logistics), and (3) the affidavit of Michael D. Dorohoff, P.E., "an
expert in accident reconstruction, vehicle dynamics and all facets of reconstructing
automobile accidents." (Ex. E at 2, Dorohoff Aff. attached to Feb. 27, 2019 Pratt (Jett
Corr)'s and Pratt (Corrugated Logistics)'s Mot. for Summ. Jgmt.) Pratt (Jett Corr) and Pratt
(Corrugated Logistics) asserted that the evidence showed that the Pratt Industries
No. 19AP-383                                                                                6


defendants annually inspected and maintained the fleet of trailers, including the trailer
Buroker was hauling at the time of the accident, in accordance with law. They also asserted
that there was no evidence the cargo in the trailer Buroker was hauling could have shifted
in any way that contributed to the accident. Finally, they argued that the evidence
demonstrated the following errors on Buroker's part:
               1) in violation of 49 CFR § 392.9(a)(1) and (b)(1), never
               inspected the cargo to ensure it was properly distributed and
               secured; 2) in violation of 49 CFR § 392.9(b)(2), never
               inspected the cargo and securing devices after 50 miles of his
               trip; 3) in violation of 49 CFR § 392.9(b)(3), never re-examined
               the cargo and its load securement devices after driving 150
               miles; 4) in violation of 49 CFR § 391.1, § 393.207, and
               § 396.13, failed to conduct a proper and mandatory pre-trip
               inspection, and more specifically, failed to even look at the
               locking pins to the trailer's tandem axles which he claims were
               not engaged when he started his trip.
(Pratt (Jett Corr)'s and Pratt (Corrugated Logistics)'s Mot. for Summ. Jgmt. at 2-3.)
       {¶ 16} On March 13, 2019, Buroker filed a memorandum contra all motions for
summary judgment, supported by his own attached affidavit to "supplement[]" and
"clarif[y]" his "cross-examination deposition testimony provided in the present case on
December 19, 2018." (Ex. A at 1, Buroker Aff. attached to Mar. 13, 2019 Buroker's Memo.
Contra Mot. for Summ. Jgmt.) He also attached the affidavit of Henry P. Lipian, "an expert
witness on subject matters relating to traffic and commercial truck crash investigation and
reconstruction." (Ex. B at 1-2, Lipian Aff. attached to Mar. 13, 2019 Buroker's Memo.
Contra Mot. for Summ. Jgmt.)
       {¶ 17} On March 15, 2019, Snyder and Turmoil jointly filed a motion to strike
Buroker's affidavit. On March 20, 2019, Pratt (Jett Corr) and Pratt (Corrugated Logistics)
jointly filed two motions, one to strike the affidavit of Buroker and the other to strike the
affidavit of Lipian.
       {¶ 18} Buroker opposed all motions to strike the affidavits of Lipian and himself.
       {¶ 19} On June 14, 2019, the trial court filed a decision and entry that (1) granted
appellees' motions to strike Buroker's affidavit, (2) granted Pratt (Jett Corr) and Pratt
(Corrugated Logistics) joint motion for summary judgment, (3) granted Snyder and
Turmoil's joint motion for summary judgment, and (4) declared moot the motion to strike
Lipian's affidavit.
No. 19AP-383                                                                            7


      {¶ 20} Buroker timely filed this appeal.
II. ASSIGNMENTS OF ERROR
      {¶ 21} Buroker presents three assignments of error for our review:
             [1.] The trial court committed reversible error by granting
             appellees' motions to strike the affidavit of William K. Buroker.

             [2.] The trial court committed reversible error by ordering
             appellees' motions to strike the affidavit of Henry P. Lipian to
             be moot.

             [3.] The trial court committed reversible error by granting and
             ordering summary judgment on the issue of liability in favor of
             appellees Pratt (Corrugated Logistics), LLC, Pratt (Jett Corr),
             Inc., Turmoil Trucking, LLC, and Dwayne A. Snyder.
III. LAW AND DISCUSSION
   A. Standard of Review of Summary Judgment in General
      {¶ 22} The trial court resolved Buroker's claims against appellees by summary
judgment after orders were entered governing discovery between the parties. Our standard
of review of the trial court's decision granting summary judgment is de novo. Helton v.
Scioto Cty. Bd. of ComGeorgia, 123 Ohio App. 3d 158, 162, (4th Dist.1997). As such, we
conduct an independent review of the record, and the appellate court "stands in the shoes
of the trial court." (Citations omitted.) Mergenthal v. Star Banc Corp., 122 Ohio App. 3d
100, 103 (10th Dist.1992.)
      {¶ 23} Thus, when reviewing an appeal of an order granting a motion for summary
judgment, this Court uses the same standard of review as the trial court. Freeman v.
Brooks, 154 Ohio App. 3d 371, 2003-Ohio-4814, ¶ 6 (10th Dist.), citing Maust v. Bank One
of Columbus, N.A., 83 Ohio App. 3d 103, 107 (10th Dist.1992), jurisdictional motion
overruled, 66 Ohio St. 3d 1488 (1993). And an appellate court's review of a summary
judgment disposition is independent and without deference to the trial court's
determination. Brown v. Scioto Cty. Bd. of Commrs., 87 Ohio App. 3d 704, 711 (4th
Dist.1993). In determining whether a trial court properly granted a summary judgment
motion, an appellate court must review the evidence according to the standard set forth in
Civ.R. 56, as well as according to applicable case law. Murphy v. Reynoldsburg, 65 Ohio
St.3d 356 (1992); Cooper v. Red Roof Inns, Inc., 10th Dist. No. 00AP-876 (Mar. 30, 2001).
No. 19AP-383                                                                                8


       {¶ 24} Civ.R. 56(C) requires that:
              Summary judgment shall be rendered forthwith if the
              pleadings, depositions, answers to interrogatories, written
              admissions, affidavits, transcripts of evidence, and written
              stipulations of fact, if any, timely filed in the action, show that
              there is no genuine issue as to any material fact and that the
              moving party is entitled to judgment as a matter of law.
       {¶ 25} Civ.R. 56 has been described as a means to facilitate the early assessment of
the merits of claims, to foster pre-trial dismissal of meritless claims, and to define and
narrow issues for trial. Telecom Acquisition Corp. I v. Lucic Ents., 8th Dist. No. 102119,
2016-Ohio-1466, ¶ 92. See also Kulch v. Structural Fibers, Inc., 78 Ohio St. 3d 134, 170
(1997) (Cook, J., concurring in part and dissenting in part). As such, summary judgment is
a procedural device designed to promote judicial economy and to avoid needless trials.
              "The goal of a motion for summary judgment is to narrow the
              issues in a case to determine which, if any, should go to trial.
              ' "The purpose of summary judgment is not to try issues of fact,
              but is, rather, to determine whether triable issues of fact
              exist." ' State ex rel. Anderson v. The Village of Obetz, 10th
              Dist. No. 06AP-1030, 2008-Ohio-4064, ¶ 64, quoting Lakota
              Local School Dist. Bd. of Edn. v. Brickner, 108 Ohio App. 3d
637, 643, 671 N.E.2d 578 (1996) (citations omitted.)"
Erickson v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 16AP-74, 2017-Ohio-1572, ¶ 19,
quoting Thevenin v. White Castle Mgt. Co., 10th Dist. No. 15AP-204, 2016-Ohio-1235, ¶ 45
(Brunner, J., concurring). Thus, a party seeking summary judgment on the grounds that a
nonmoving party cannot prove its case bears the initial burden of informing the trial court
of the basis for the motion and must identify those parts of the record which demonstrate
the absence of a genuine issue of material fact on the elements of the nonmoving party's
claims. Dresher v. Burt, 75 Ohio St. 3d 280, 292-93 (1996).
       {¶ 26} If the moving party has satisfied its initial burden, the burden shifts to the
nonmoving party to set forth specific facts showing there is a genuine issue for trial. If the
nonmoving party does not respond, summary judgment, if otherwise appropriate, shall be
entered against the nonmoving party. Id. The nonmoving party may not rest on the mere
allegations or denials of his or her pleadings but must respond with specific facts showing
there is a genuine issue for trial. Civ.R. 56(E); Dresher at 293. See also Erickson at ¶ 19-
20.
No. 19AP-383                                                                             9


       {¶ 27} When a court on summary judgment draws inferences from evidence,
deeming the evidence to be of such quality that the court can make a factual call, it
impermissibly weighs the evidence. Johnson v. Am. Italian Golf Assn., 10th Dist. No. 17AP-
128, 2018-Ohio-2100.
   B. First Assignment of Error
       {¶ 28} Buroker argues the trial court committed reversible error when it granted
appellees' motions to strike his affidavit. We disagree.
       {¶ 29} The trial court granted Snyder and Turmoil's motion to strike Buroker's
affidavit based on its finding that Buroker's affidavit "contradicts [Buroker's] deposition
testimony and is self-serving. There is no explanation for why his testimony had changed."
(June 14, 2019 Decision & Entry at 5.) The trial court based its decision on the Supreme
Court of Ohio's holding "that a party may not challenge a motion for summary judgment
with an affidavit that contradicts his prior deposition testimony. Byrd v. Smith, 110 Ohio
St.3d 24, 2006-Ohio-3455, ¶¶ 26-27." (Decision & Entry at 5.) The trial court applied the
following procedure to determine whether summary judgment should still be granted in
the underlying matter:
              If any affidavit appears to be inconsistent with a deposition, the
              court must look to any explanation for the inconsistency. We
              do not say that a nonmoving party's affidavit should always
              prevent summary judgment when it contradicts the affiant's
              previous deposition testimony. After all, deponents may review
              their depositions and correct factual error before the
              depositions are signed.

              An affidavit of a party opposing summary judgment that
              contradicts former deposition testimony of that party may not,
              without sufficient explanation, create a genuine issue of
              material fact to defeat a motion for summary judgment.

              Pettiford v. Aggarwal, 126 Ohio St. 3d 413, 2010-Ohio-3237,
              ¶¶ 25-26, citing Byrd.
(Decision & Entry at 5-6.)
       {¶ 30} The trial court found that Buroker had waived his right to read and review
the transcript of his deposition based on the advice of his counsel: "Mr. Buroker's counsel
clearly explained his rights to review the deposition, and he unambiguously waived that
right." Id. at 6. The trial court proceeded to enumerate examples in which Buroker's
No. 19AP-383                                                                              10


affidavit contradicted his deposition testimony. Id. For those reasons, the trial court
ordered that Buroker's affidavit be stricken. Id.
       {¶ 31} Based on our review of the record, we agree with the trial court's assessment
of Buroker's affidavit and its decision to strike it. We disagree, however, with the trial
court's condemnation of Buroker's affidavit for being "self-serving." All testimony that is
offered in judicial proceedings, be it testimonial or documentary, in person or in a fixed
format, is self-serving. If evidence did not serve to promote the arguments for which the
proponent offers it, then the proponent would not bother to offer it.
       {¶ 32} We find the trial court did not err in striking Buroker's affidavit and,
accordingly, we overrule his first assignment of error.
   C. Second Assignment of Error
       {¶ 33} Buroker argues the trial court committed reversible error when it found moot
appellees' motions to strike the affidavit of Buroker's expert witness, Henry P. Lipian. On
this assignment of error, we agree with Buroker.
       1. Standard of review on motion to strike affidavit of an expert
       {¶ 34} Civ.R. 56(C) sets forth an exclusive list of evidentiary materials that a trial
court may consider when ruling on a summary judgment motion. Civ.R. 56(E) confines a
court to consider only evidence that would be admissible at trial. Under Civ.R. 56(E), an
affidavit must be made on personal knowledge and must "set forth such facts as would be
admissible in evidence." Further, the affidavit must "show affirmatively that the affiant
is competent to testify to the matters stated in the affidavit." Id. "Thus the party offering
a witness as an expert has the burden of establishing that the witness is qualified to
competently give such testimony." Beattie v. McCoy, 10th Dist. No. C-17019, 2018-Ohio-
2535, ¶ 25, citing Tully v. Mahoning Express Co., 161 Ohio St. 457 (1954), paragraph two
of the syllabus, and Wright v. Hamilton, 141 Ohio App. 3d 296 (12th Dist.2001). Here,
Lipian's affidavit containing expert opinion must meet the rules governing the
admissibility of those opinions contained in Evid.R. 702, 703, and 705. See Beattie;
Douglass v. Salem Community Hosp., 153 Ohio App. 3d 350, 2003-Ohio-4006, ¶ 21 (7th
Dist.); Smith v. Cincinnati Gas & Elec. Co., 75 Ohio App. 3d 567 (1st Dist.1991). "An
expert's affidavit that does not meet these requirements is subject to a motion to strike."
Beattie at ¶ 25, citing Siegel v. LifeCenter Organ Donor Network, 1st. Dist. No. C-100777,
2011-Ohio-6031, ¶ 43; Wesley v. Walraven, 4th Dist. No. 12CA18, 2013-Ohio-473, ¶ 21-
No. 19AP-383                                                                              11


24. "We review a trial court's ruling on a motion to strike for an abuse of discretion."
Beattie at ¶ 25, citing Siegel at ¶ 43.
       2. Analysis
       {¶ 35} The testimony of expert witnesses is governed by Article VII of the Rules of
Evidence. "In order to comply with Civ.R. 56(E) and Evid.R. 702 and 705, an expert
affidavit must set forth the expert's credentials and the facts supporting the expert's
opinion which would be admissible into evidence." Beattie at ¶ 26, citing Douglass at
¶ 21. "An expert's affidavit may not set forth conclusory statements without supporting
facts." Beattie at ¶ 26, citing Douglass at ¶ 28.
       {¶ 36} Evid.R. 702 sets forth the following test for determining whether an expert
may be allowed to testify:
              A witness may testify as an expert if all of the following apply:

              (A) The witness' testimony either relates to matters beyond the
              knowledge or experience possessed by lay persons or dispels a
              misconception common among lay persons;

              (B) The witness is qualified as an expert by specialized
              knowledge, skill, experience, training, or education regarding
              the subject matter of the testimony;

              (C) The witness' testimony is based on reliable scientific,
              technical, or other specialized information. To the extent that
              the testimony reports the result of a procedure, test, or
              experiment, the testimony is reliable only if all of the following
              apply:

              (1) The theory upon which the procedure, test, or experiment is
              based is objectively verifiable or is validly derived from widely
              accepted knowledge, facts, or principles;

              (2) The design of the procedure, test, or experiment reliably
              implements the theory;

              (3) The particular procedure, test, or experiment was
              conducted in a way that will yield an accurate result.
       {¶ 37} Evid.R. 703 through 705 provide for limitations on an expert's testimony.
"The facts or data in the particular case upon which an expert bases an opinion or inference
may be those perceived by the expert or admitted in evidence at the hearing." Evid.R. 703.
"Testimony in the form of an opinion or inference otherwise admissible is not objectionable
No. 19AP-383                                                                                12


solely because it embraces an ultimate issue to be decided by the trier of fact." Evid.R. 704.
"The expert may testify in terms of opinion or inference and give the expert's reasons
therefor after disclosure of the underlying facts or data. The disclosure may be in response
to a hypothetical question or otherwise." Evid.R. 705.
       {¶ 38} Evid.R. 702(B) requires an expert to testify within the area of his or her
expertise. See Beattie at ¶ 30; see also Metro Life Ins. Co. v. Tomchik, 134 Ohio App. 3d
765, 777 (7th Dist.1999). Here, Lipian establishes in his affidavit that he testifies in Ohio
and federal courts as an expert witness on subject matters relating to traffic and commercial
truck crash investigation and reconstruction.
       {¶ 39} Lipian's affidavit establishes his personal knowledge as to the matters
attested to in his affidavit:
               1. * * * The matters stated herein are true and accurate to the
               best of my own personal knowledge and belief, and based upon
               my personal knowledge. I hold the opinions stated herein with
               reasonable scientific (traffic and commercial truck crash
               investigation and reconstruction) probability and certainty and
               base such opinions upon my education, training, and
               experience, the findings of my personal investigation and
               reconstruction of the motor vehicle collision at issue on
               May 26, 2016, my assumption of the information recorded or
               depicted in Ohio State Highway Patrol Crash Report No. 52-
               0564-52, authenticated photographs of the crash scene/site,
               and eyewitness testimony.
(Ex. B, Lipian Aff. at ¶ 1.)
       {¶ 40} Concerning Buroker's accident, Lipian testified that, in his investigation and
reconstruction of Buroker's accident, he personally inspected the official photographs of
the crash scene and the involved vehicles, reviewed witness depositions, affidavits, and
exhibits thereto, and conducted certain scientific analysis and calculations, including a
personal inspection of the crash scene on March 12, 2019. Id. at ¶ 3. He noted that the
intact and undamaged condition of the sliding axle rails of the trailer following the accident.
Id. at ¶ 4. He stated:
               Mr. Buroker claims that after traveling without incident for
               about two hours, the trailer suddenly "acted like it had a
               steering axle on the back" because the trailer tandem pins were
               not engaged. The trailer tandem axle/locking pins/slider rail
               assembly at issue was reportedly fixed in the same rear-most
               position for the approximate six (6) years the trailer had been
No. 19AP-383                                                                              13


             in service hauling corrugated cardboard prior to the collision at
             issue.
Id.
      {¶ 41} Lipian testified that he had reviewed the affidavit of project engineer
Michael D. Dorohoff, P.E., and disagreed with many of Dorohoff's opinions.         Lipian
addressed the areas of disagreement point by point. For example, Lipian testified that:
             5. * * * Contrary to the opinions Mr. Dorohoff expressed in
             Paragraph No. 9 of his Affidavit, and on the basis set forth in
             Paragraph No. 1 above, it is my opinion that if the trailer
             tandem locking pins on the slider rails were not properly
             engaged, as alleged by [Buroker], then compliance/movement
             would not necessarily have been evident to [Buroker] during
             his first turn when he left the Pratt facility. Rather, it is my
             opinion on the same basis that the trailer tandem axle/locking
             pin/slider rail assembly was probably corroded and stuck in the
             same forward-most position from approximately six (6) years
             of non-use, which would result in no compliance/movement
             until randomly breaking free from normal over-the-road
             vibrations and forces, which is what reportedly occurred
             approximately two (2) hours into Buroker's trip. In particular,
             after exiting from IR 71 to SR 83 and prior to reaching Lodi,
             Ohio, there are two separate sets of railroad tracks on SR 83,
             the most northern of which is very rough with a vertical curve
             immediately north of the tracks. While driving over the tracks,
             much more vibration and shock would have been experienced
             by the tractor trailer than during normal roadway travel.

             6. Contrary to the opinions Mr. Dorohoff expressed in
             Paragraph No. 12 of his Affidavit, and on the basis set forth in
             Paragraph No. 1 above, it is my opinion that if the trailer locking
             pins are not engaged, then the trailer axles will not necessarily
             continue to slide rearward until a substitutive longitudinal
             force resists the longitudinal movement. Rather, it is my
             opinion on the same basis that a non-engaged trailer tandem
             axle/locking pin/slider rail assembly that has become corroded
             and/or stuck in the same position by six (6) years of non-use
             will probably remain in the same fixed position until suddenly
             and without warning breaking free during normal over-the-
             road operation, or as in this case while crossing over two
             uneven sets of rail road tracks and while beginning to enter a
             45 MPH zone from a 55 MPH zone. Furthermore, after heading
             north out of Lodi, SR 83 is configured with many horizontal
             and vertical curves requiring a driver to accelerate, decelerate
             and turn a vehicle to follow the horizontal curves. The
No. 19AP-383                                                                              14


                  additional stressors from the topography and geometry of the
                  roadway after having crossed over the uneven rail road tracks
                  were probably additional mechanisms for the mechanical
                  failure.

                  7. Contrary to the opinions of Mr. Dorohoff expressed in
                  Paragraph No. 12 of his Affidavit, and on the basis set forth in
                  Paragraph No. 1 above, it is my opinion that if, as [Buroker]
                  claims, the tandem axle locking pins were disengaged at the
                  time he left the Pratt facility, he would not necessarily have or
                  should have noticed that immediately. Rather, it is my opinion
                  on the same basis that a reasonable person in the position of
                  [Buroker] would not have noticed the tandem axle locking pins
                  were disengaged at the time Buroker left the Pratt facility
                  because the trailer tandem axle/locking pin/slider rail
                  assembly probably had become corroded and/or stuck in the
                  same forward-most position from six (6) years of reported non-
                  use.
(Emphasis sic.) Id. at ¶ 5-7.
       {¶ 42} Lipian addressed in his affidavit two other issues with which he disagreed
with Dorohoff's opinions, and he set forth his own opinions based on his investigation:
                  12. It is my opinion on the basis set forth in Paragraph No. 1
                  above that [Buroker], without fault of his part, was confronted
                  with multiple sudden and unforeseen emergencies over which
                  he had no control, which made it impossible Mr. Buroker's [sic]
                  compliance with safety statutes relating to the operation of a
                  motor vehicle, including statutes requiring motorists to
                  maintain control of their vehicle, thereby excusing Mr.
                  Buroker's alleged violations of any such statutes. It is also my
                  opinion on the same basis that Mr. Buroker used ordinary and
                  reasonable care under the circumstances presented in the
                  instant case. It is further my opinion on the same basis that Mr.
                  Buroker was not negligent in the operation of his tractor/trailer
                  and that no negligent acts or failures to act on the part of Mr.
                  Buroker proximately caused the motor vehicle collision in
                  question. It is my opinion that the proximate cause of this crash
                  was not a failure to control, but rather an unmanageable and
                  unforeseen mechanical failure.

                  13. It is my opinion on the basis set forth in Paragraph No. 1
                  above that the collision in question was a "non-preventable
                  accident."
Id. at ¶ 12-13.
No. 19AP-383                                                                                                   15


        {¶ 43} These examples from Lipian's affidavit that are sufficient to establish that a
material question of genuine fact exists as to the cause of the accident and whether the
accident was preventable. We find that the trial court erred in not considering Lipian's
affidavit, which, as a matter of law, constituted expert testimony. Thus, the trial court
denied Buroker the opportunity for a complete and fair hearing on his claims against Pratt
(Jett Corr) and Pratt (Corrugated Logistics) and rendered the trial court's striking of
Lipian's affidavit an abuse of discretion that amounted to prejudicial error.4
        {¶ 44} Therefore, Buroker's second assignment of error is sustained.
    D. Third Assignment of Error
        {¶ 45} Buroker argues the trial court committed reversible error when it granted
appellees' motions for summary judgment and found in favor of appellees on the issue of
liability.
        {¶ 46} The trial court granted Snyder and Turmoil's motion for summary judgment
in accordance with the controlling statute and case law, stating:
                 In Ohio, a motor carrier is not liable for death, injury or loss
                 caused by a motor vehicle not owned by the motor carrier or
                 caused by an operator not employed by the motor carrier,
                 unless the motor vehicle is being operated pursuant to a valid
                 lease agreement. (R.C. 2307.34(C)[.)] Placard liability, or the
                 proposition that liability for the loss runs with the placard
                 displayed on the truck, is well established in Ohio. See, e.g.,
                 Cincinnati Ins. Co. v. Haack, 12 Ohio App. 3d 183, 708 N.E.2d
214 (2nd Dist. 1997). In the instant case, there is no lease
                 agreement, or any written agreement alleged between
                 [Buroker] and Snyder and/or Turmoil Trucking. The court
                 finds there is no genuine issue of material fact. On May 26,
                 2016, [Buroker] was driving a truck that he owned, and was
                 displaying the Buroker Trucking DOT placard. For these
                 reasons, [Buroker's] claims fail as a matter of law, and [Snyder
                 and Turmoil Trucking's] Motion for Summary Judgment is
                 GRANTED.
(Emphasis sic.) (Decision & Entry at 8-9.)


4 "A trial court's ruling concerning the admission of expert testimony is within the broad discretion of the trial
court and will not be disturbed absent of abuse of discretion. Scott v. Yates, 71 Ohio St. 3d 219, 221 (1994). An
appellate court's standard of review for reviewing a trial court's ruling to admit or exclude evidence is a review
based on whether the trial court committed an abuse of discretion that amounted to prejudicial error. Gordon
v. Ohio State Univ., 10th Dist. No. 10AP-1058, 2011-Ohio-5057, ¶ 82, citing State v. Yohey, 3d Dist. No. 9-95-
46 (Mar. 18, 1996), citing State v. Graham, 58 Ohio St. 2d 350 (1979), and State v. Lundy, 41 Ohio App. 3d 163
(1st Dist.1987)." O'Brien v. Dept. of Transp., 10th Dist. 18AP-231, 2019-Ohio-724, ¶ 52.
No. 19AP-383                                                                                  16


       {¶ 47} Based on our independent review of the record, we find that Snyder and
Turmoil satisfied their initial burden for summary judgment, thereby shifting the burden
to Buroker to set forth specific facts showing there is a genuine issue for trial. Buroker has
not shown there is a genuine issue for trial as to this issue, and the trial court did not err in
granting Snyder and Turmoil's motion for summary judgment as to Buroker's claims
against them.
       {¶ 48} Since, with respect to Buroker's second assignment of error, we have found
that the trial court erred in granting summary judgment for Pratt (Jett Corr) and Pratt
(Corrugated Logistics), we find that Buroker's third assignment of error is sustained in part
and overruled in part.
IV. CONCLUSION
       {¶ 49} Accordingly, based on the foregoing reasons, we overrule Buroker's first
assignment of error, sustain his second assignment of error, and sustain in part and
overrule in part his third assignment of error. Therefore, having affirmed in part and
reversed in part the judgment of the Franklin County Court of Common Pleas, this cause is
remanded for a trial held between the remaining parties consistent with this decision.
                                              Judgment affirmed in part; reversed in part;
                                                            and cause remanded for trial.

                            BEATTY BLUNT, J., concurs.
                     NELSON, J., concurs in part and dissents in part.

NELSON, J., concurring in part and dissenting in part.
       {¶ 50} I agree with the majority that the trial court did not err in striking
Mr. Buroker's affidavit, which he submitted to thwart summary judgment and which
contained significant unexplained inconsistencies with his earlier deposition testimony.
And I agree with the majority's affirmance of summary judgment for Mr. Snyder and
Turmoil Trucking, because Mr. Buroker has not pointed to any specific facts showing that
there is a genuine issue that could make them liable in this case. But I part company with
the majority at its reversal of summary judgment for the Pratt entities: Because I would
affirm the trial court's grant of summary judgment in full, I respectfully dissent in part from
the panel's decision.
No. 19AP-383                                                                                 17


       {¶ 51} Contrary, perhaps, to what might be read as the majority's suggestion that
Mr. "Buroker's theory of liability is that an employee at Pratt Industries' Springfield facility
had failed to lock the pins in the rear tandem axle of the trailer before he hooked up to the
trailer," see supra at ¶ 3, Mr. Buroker's briefing to us makes clear that he hinges his appeal
with regard to Pratt on a claimed "negligent failure of * * * Pratt * * * to properly maintain
and/or equip the semi-trailer * * * ." Appellant's Brief at 7; see also id. at 23 ("negligent
failure to properly maintain and/or equip the semi-trailer"), 27 ("equipment defects and
deficiencies of the Pratt shipper's trailer, which were latent and concealed and could not be
reasonably discerned by ordinary observation"). It is true that Mr. Buroker explained his
suit against Mr. Snyder (who is with Turmoil Trucking, not Pratt) as motivated by the view
that "somebody" (other than himself, apparently) "is responsible for pinning those trailer
tandems," Buroker Dep. at 117-18, and that Mr. Buroker acknowledged that
(consequently?) he as the truck driver/carrier had not looked at the position of the locking
pins for the tandem trailer axles before he began his drive, id. at 62. But his theory with
regard to Pratt is based on his view that the trailer was not properly maintained or
equipped, and that he could not have discovered that the locking mechanism was not
engaged (if, indeed, that was the problem).
       {¶ 52} As support for that theory, Mr. Buroker points only to the affidavit of accident
reconstructionist Henry Lipian, which after asserting that "[t]he trailer tandem
axle/locking pin/slider rail assembly at issue was reportedly fixed in the same rear-most
position for the approximate six (6) years the trailer had been in service," then speculated
that the assembly "was probably corroded and stuck in the same forward-most position
from approximately six (6) years of non-use * * * ." Compare Lipian Affidavit at ¶ 4 with
id. at ¶ 5. Given the "rear-most"/"forward-most" dichotomy, I am not sure whether
Mr. Lipian believes that the assembly was "corroded" into a locked position over six years
before somehow breaking free (despite the supposed corrosion?), or that it operated in a
disengaged or some sort of almost-engaged position during six long years of non-
adjustment. But whatever his view, his affidavit cited to no evidence or even any passing
mention elsewhere in the record of such "corro[sion]" and resultant sticking. I find none.
       {¶ 53} What I do find is the affidavit of Brian Perry from General Blitz Mobile
Services, Inc., a 30-year veteran mechanic and inspector of commercial motor vehicles who
No. 19AP-383                                                                                18


attested to his yearly inspection of the trailer and who testified that it passed all of the
inspection items as recently as March 11, 2016 (some two and a half months before the
accident). He identified and appended to his affidavit that March 11, 2016 inspection report
certifying as "OK" (as opposed to "Needs Repair") the condition of the trailer's "Adjustable
Axle Assemblies (Sliding Subframes)," and which when prompted to "List any other
condition(s) which may prevent safe operation of this vehicle," lists "NOTHING AT THIS
TIME." Perry Affidavit at ¶ 2-5 and March 11, 2016 attachment (emphasis in original). That
is not evidence of corrosion.
       {¶ 54} As the majority decision recites, " '[a]n expert's affidavit may not set forth
conclusory statements without [sufficient] supporting facts,' " see supra at ¶ 35, quoting
Beattie v. McCoy, 10th Dist. No. C-17019, 2018-Ohio-2535, ¶ 26, and those supporting facts
must either be perceived directly by the expert or admissible from the record of the
proceedings, see supra at ¶ 37 citing Evid.R. 703. Mr. Lipian took great pains in his affidavit
to specify, repeatedly (and at least with regard to the view that the assembly was "probably"
stuck in the "forward-most position," if not for the view that it was stuck in the "rear-most
position") that his opinions were advanced "on the basis set forth in Paragraph No. 1 above."
Lipian Affidavit at ¶ 5 (also referring to "the same basis"), ¶ 6 (same), ¶ 7 (same); see also
id. at ¶ 8-13 (all using "on the basis set forth in Paragraph No. 1 above" formulation).
Paragraph number 1 of his affidavit cited that basis as his reconstruction investigation as
informed by his education, training, and experience, information as reflected in the state
highway police report, photographs from the crash site, and "eyewitness testimony." But
he specified no particular facts showing that the locking mechanism was "corroded," nor
did he opine that it was likely to have developed such a defect between the time of the March
2016 inspection and the May accident.
       {¶ 55} Again, Mr. Buroker's own testimony does not aid Mr. Lipian in this regard.
He made no mental note of the position of the assembly latch handle, but simply checked
lights and tires while not even testing the brakes, let alone noting the position of the
assembly locking device. Buroker Dep. at 113, 107-08, 62. (I should think we would want
drivers of big tractor trailers to inspect their assembly locking mechanism before they head
out on the highway. And indeed, that seems to be the standard. Compare Ohio Adm.Code
4901:2-5-03(A), (B) (adopting certain federal regulations including generally 49 CFR 390-
No. 19AP-383                                                                                19


97 for application to motor carriers like Mr. Buroker who operate in intrastate commerce);
49 CFR 396.13 (before driving, the driver shall be satisfied that the vehicle is in safe
operating condition); 49 CFR 393.207(b) ("adjustable axle assemblies shall not have
locking pins * * * disengaged")).
       {¶ 56} The trial court might have used better wording when it denied defendants'
motion to strike Mr. Lipian's affidavit (a bottom-line decision that the affidavit's proponent,
Mr. Buroker, cannot challenge). But reviewing the affidavit afresh, I find nothing in it that
should have precluded the trial court from granting summary judgment to the Pratt
entities, and I think Pratt was entitled to that judgment because Mr. Buroker failed to
adduce evidence putting Pratt negligence at issue. Because the majority disagrees and
reverses the summary judgment for Pratt, I respectfully dissent to that extent.